Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court

                                  December 15, 2015              (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Osmin Peraza
              v. Texas
              No. 15-7367
              (Your No. PD-0100-15, PD-0101-15)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
December 11, 2015 and placed on the docket December 15, 2015 as No. 15-7367.




                                        Sincerely,

                                       Scott S. Harris, Clerk

                                       by

                                       Redmond K. Barnes
                                        Case Analyst



                                                     COURT OFRECEIVED
                                                               CRIMINALINAPPEALS

                                                              DEC 28 2015


                                                           Abel Acosta, Clerk